Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 09/16/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., U.S. Patent 10,937,904.
Liu et al. shows the invention as claimed including a nonvolatile memory device comprising:
A substrate 104 having a channel layer 42 (see fig. 1);
A gate dielectric layer structure (40, 34, and 17) disposed on the channel layer;
A ferroelectric layer 15 disposed on the gate dielectric layer structure; and

Concerning dependent claim 2, the charge tunneling layer, the charge trap layer, and the charge barrier layers are paraelectric layers since silicon nitride and silicon oxide are paraelectric materials and they are the same materials used in applicant’s invention and are characterized by applicant as paraelectric layers (see, for example, col. 3-line 33 to col. 4-line 7)
With respect to dependent claim 3, the charge tunneling layer comprises silicon oxide (see col. 3-lines 33-37), the charge trap layer comprises silicon nitride (see col. 3-lines 37-39) , and the charge barrier layer comprises silicon oxide (see col. 3-lines 44-57).
Concerning dependent claim 4, note that the ferroelectric layer can comprise hafnium oxide, for example (see col. 4-lines 57-60).
Regarding dependent claim 5, note that the ferroelectric layer 17 is disposed so as to interface with the charge barrier layer 34 (see fig. 1).
With respect to dependent claim 6, the nonvolatile memory device also comprises: wherein the gate dielectric layer structure (40.34.17) and the ferroelectric layer 15 are electrically connected to each other in series between the gate electrode layer and the channel layer (note from fig. 1 of Liu et al. that this is the case because the structure of the device comprises the same structure as fig. 1 of the instant invention-a gate dielectric structure between the gate and channel and in direct contact).
Concerning dependent claim 7, note that inherently an absolute value of a capacitance of the ferroelectric layer is greater than an absolute value of a capacitance of the gate dielectric layer structure since the devices are shown substantially similar. This is shown since the three layers of the gate dielectric layer structure are connected in series they are related by the equation shown in paragraph o €r A)/d, where €o represents the permittivity of free space (8.84 e-12 F/m), €r is the relative permittivity of the material, A is the cross sectional area, and d is the thickness of the material. Using the thickness values from the reference for the different materials and the relative permittivity of silicon oxide (3.9), silicon nitride (7.5), and hafnium oxide (16-25), inherently the ferroelectric layer will have a higher absolute value of capacitance because of its high dielectric constant and the equation  shown in paragraph 33 of the instant application (see, for example, col. 3-line 33-col. 4-line 7).
With respect to dependent claim 8, note that the limitation wherein when a gate voltage corresponding to a polarization switching voltage of the ferroelectric layer is applied to the gate electrode layer, an internal voltage greater than the gate voltage is applied to the gate dielectric layer structure inherently follows when the relationship as disclosed in claim 7 exists (see, for example, paragraph 0037 of applicant’s specification). Note that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
Concerning dependent claim 9, note that the substrate 104 of Liu et al. can comprise silicon (see col. 3-lines 18-21, for example).
Regarding dependent claim 10, note that the nonvolatile memory device of Liu et al. further comprises:  a source region 103 and a drain region 105 that are disposed in substrate regions of different ends of the channel layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0237464 discloses the use of a negative capacitance ferroelectric layer in a finfet .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812